Citation Nr: 1728592	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-22 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical invertebral disc syndrome, status-post C4-7 fusion, from November 6, 2006 to April 24, 2008. 

2.  Entitlement to a disability rating in excess of 30 percent for cervical invertebral disc syndrome, status-post C4-7 fusion, from January 1, 2009. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 6, 2006 to April 11, 2011 (excluding the period dating from April 24, 2008 through December 31, 2008).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1975, December 2004 to December 2005, and May 2006 to November 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for invertebral disc syndrome (IVDS) (claimed as neck condition) and assigned a 10 percent disability rating, effective November 6, 2006.  In October 2008, the RO assigned a temporary total disability rating of 100 percent for the cervical spine disorder, effective April 24, 2008 through May 31, 2008; later extended through December 31, 2008 in a July 2009 rating decision.  Subsequently, in a June 2010 RO decision increased the evaluation to 30 percent from January 1, 2009.  However, as that is not the highest possible rating, the appeal continues.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In a February 2014 Board decision, the claims for higher disability ratings for the cervical spine were remanded for adjudication of recently received evidence and issuance of a supplemental statement of the case (SSOC), where the claims were again denied.  

In a May 2014 Board decision, the claims for higher disability ratings for the cervical spine were again remanded with the addition of a claim for TDIU for the entirety of the Veteran's cervical spine symptomatology, November 6, 2006 to April 11, 2011 (with the exclusion of the period of the temporary total rating: April 24, 2008 to December 31, 2008).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The March 2014 Board remand also directed that the Veteran be provided a VA examination to evaluate the current symptomatology of the Veteran's cervical spine disability and the impact on his ability to get and maintain work.  

A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  Prior to April 24, 2008, the evidence of record shows that the Veteran's cervical invertebral disc syndrome, status-post C4-7 fusion was manifested by pain; limitation of forward flexion to 45 degrees; and a combined range of motion of the cervical spine of 335 degrees. 

2.  From January 1, 2009, the evidence of record shows that the Veteran's cervical invertebral disc syndrome, status-post C4-7 fusion was not manifested by unfavorable ankylosis of the entire spine. 

3.  The Veteran had mild right cervical radiculopathy for the period beginning April 3, 2007, but none upon examination on February 6, 2015.  

4.  From November 2006 to March 10, 2010 (excluding the period between April 2008 and December 2008), the evidence of record shows that the Veteran was not precluded from following a substantially gainful occupation consistent with his education and occupational experience due to his service-connected disabilities.

5.  From March 11, 2010 to April 10, 2011, the evidence of record shows that the Veteran was unable to follow a substantially gainful occupation consistent with his education and occupational experience due to his service-connected disabilities.




CONCLUSIONS OF LAW

1.  Prior to April 24, 2008, the criteria for a disability evaluation in excess of 10 percent for a cervical invertebral disc syndrome, status-post C4-7 fusion have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5238 (2016).

2.  From January 1, 2009, the criteria for a disability evaluation in excess of 30 percent for a cervical invertebral disc syndrome, status-post C4-7 fusion have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5238.

3.  The criteria for a separate evaluation for right cervical radiculopathy, rated as 20 percent disabling from April 3, 2007 and as zero percent disabling from February 6, 2015, have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8512.

4.  Prior to March 10, 2010 (excluding the period between April 2008 and December 2008), the criteria for TDIU were not met.  38 U.S.C.A. §§ 1110, 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

5. From March 11, 2010 to April 10, 2011, the criteria for TDIU were met.  38 U.S.C.A. §§ 1110, 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  With regards to the increased initial rating for cervical invertebral disc syndrome, status-post C4-7 fusion claim, the underlying service connection claim has been granted and the Veteran's claim for an increased initial rating arises from his appeal of the staged ratings assigned during the entire period of the appeal, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  As for the TDIU claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence documenting the effect that the symptoms of the Veteran's service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Following the Veteran's submission of his April 2011 claim for TDIU, the RO, independent of the Board, provided VCAA-compliant notice to the Veteran in the form of a July 2011 correspondence and a March 2012 correspondence requesting that the Veteran have his employer complete VA form 21-4192, which documents the status of the Veteran's employment with his most recent employer.  The July 2011 correspondence also informed the Veteran that he could submit additional evidence in support of his claim, and notified him that the RO could make a decision on his claim 30 days after not receiving any additional evidence.  Therefore, the RO satisfied the notice requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA and private treatment records.  The Veteran's most recent employer has returned VA form 21-4192.  The Veteran has not identified any additionally available evidence for consideration. 

Pursuant to the Board's May 2014 remand, the RO was directed to obtain updated records from April 2011 to the present pertaining to the Veteran's treatment for his various service-connected disabilities, as well as any other outstanding records.  Thereafter, the RO was instructed to schedule the Veteran for a VA examination for his cervical invertebral disc syndrome, status-post C4-7 fusion and the disability's impact on the Veteran's ability to obtain and maintain employment.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

Upon receipt of the remanded matters, the RO obtained and associated with the claims file outstanding VA medical records as well as additional private treatment records identified by the Veteran for the period from April 2011 to the most recent available records.  The RO then afforded the Veteran a cervical spine examination in February 2015.  After issuing a February 2017 supplemental statement of the case, in which the issues on appeal remained denied, the matters were returned to the Board.  In light of the fact that the AMC obtained the extant records requested by the Board and then scheduled the Veteran for a new VA examination which yielded an opinion by the examiner as to the severity of the cervical invertebral disc syndrome, status-post C4-7 fusion, the Board finds that the AMC substantially complied with the Board's remand directives.  Further, as the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinion is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claims, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.

Increased disability ratings for cervical invertebral disc syndrome, status-post C4-7 fusion

The Veteran submitted his claim for service connection for a spine disability in January 2007, which was granted in a January 2008 rating decision with an initial 10 percent evaluation.  Following a May 2008 notice of disagreement, the Veteran filed a coinciding application for a temporary 100 percent rating due to surgery on his cervical spine.  An October 2008 rating decision granted the temporary 100 percent rating from April 2008 and a July 2009 rating decision extended the period of 100 percent to December 2008.  

In June 2010, the RO issued a rating decision and statement of the case increasing the Veteran's disability evaluation from 10 percent to 30 percent.  The Veteran submitted a VA Form 9 dated later in June 2010 and did not request a hearing.  

The Board issued a remand in February 2014 for the issuance of a supplemental statement of the case and a May 2014 Board remand called for the Veteran's TDIU claim to be considered in conjunction with the Veteran's increased rating claim for his cervical spine.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Any spinal condition is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243.

Throughout the pendency of this appeal, the Veteran's cervical invertebral disc syndrome, status-post C4-7 fusion has been assigned ratings of 10 and 30 percent pursuant to the General Rating Formula.  

Under the General Rating Formula, a 10 percent evaluation is in order for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

Per Note (2), any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

Per Note (5) of the General Rating Formula, "unfavorable ankylosis" is a condition in which the entire cervical spine, or the entire spine, is fixed in flexion and extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months; a 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran's cervical spine disorder is currently evaluated as 10 percent from November 6, 2006 to April 23, 2008, 100 percent from April 24, 2008 to December 31, 2008, and 30 percent from January 1, 2009.  The Board will evaluate the Veteran's cervical spine disorder with consideration under both the General Rating Formula and the Formula for Rating IVDS to determine if there is any basis to increase the assigned rating. 

The record shows that the Veteran initially injured his cervical spine in May 2006 in Afghanistan.  The Veteran reported that he was loading ammunition on an aircraft in Afghanistan and the ammunition became stuck.  The Veteran began pushing on the ordinance and felt a pop in his neck, after which he had instant pain in his cervical spine.  

VA treatment reports show that the Veteran was seen following service in December 2006 with reports of neck pain.  CT scans showed degenerative changes of the C4-7 superimposed on diffused central spinal canal stenosis.  The Veteran was referred to the VA medical center in Augusta, Georgia in November 2007 when an evaluation showed full upper strength with intact sensory responses and the primary symptom of axial neck pain.  

The Veteran was afforded a VA examination in connection with his claimed cervical spine condition in April 2007.  During the examination, the Veteran reported that he first experienced neck pain while serving in Afghanistan in May 2006 and has suffered from pain and neck stiffness.  A physical examination revealed symptoms of fatigue, weakness, lack of endurance, and incoordination.  There was no muscle spasm, tenderness, or ankylosis.  There were signs of IVDS; the C6 caused sensory deficit of right thumb, right index finger, and right lateral long finger.  A gross examination of all other joints and muscles were within normal limits.  The following range of motion results were reported: flexion of 0 to 45 degrees, extension of 0 to 40 degrees, left lateral flexion of 0 to 45 degrees, left lateral rotation of 0 to 80 degrees, right lateral flexion of 0 to 45 degrees, and right lateral rotation of 0 to 80 degrees.  After completing the physical examination, the examiner endorsed a diagnosis of IVDS with degenerative arthritis changes and the most likely peripheral nerve is the right radial (C6) with no complications.  

In April 2008 the Veteran had surgery on his cervical spine.  The Veteran presented to the hospital with severe cervical stenosis from C4 to C7 and had a decompressive laminectomy with fusion for his symptoms.  The procedure was a C4 to C7 lateral mass fusion with bilateral screws and rods; four level posterior cervical arthrodesis; placement of local morcellized bone autograft; and placement of recombinant bone morphogenic protein 2.  An EMG taken during the procedure revealed no abnormalities.  The Veteran's diagnosis upon discharge was a posterior fusion and surgical stabilization of the C4 through the C7 vertebrae.  The Veteran was unable to return to work until December 2008 

A VA treatment record from January 2009 reflects that the Veteran's neurologist, Dr. B.N., determined that the Veteran was indefinitely unable to continue his duties of employment for the indefinite future.  

Private treatment records from early 2009 reflect that the Veteran required epidural steroid injections in order to manage his pain and increase functioning after his posterior fusion and surgical stabilization of the C4 through the C7.  VA treatment records for the remainder of 2009 show that the Veteran's cervical spine pain was chronic and moderately severe.  

Private treatment records from 2010 reflect that the Veteran's cervical spine pain was constant, frequent, sharp, and worsened at night.  The Veteran reported that his recent trigger point injections did not provide relief and the pain was sharp and constant.  The Veteran did not endorse bowel or bladder dysfunction and no muscle weakness, numbness, tingling, or visual disturbances were noted.  The Veteran again received epidural steroid injections in order to manage his pain and increase functioning in his cervical spine.  

The Veteran was afforded another VA examination in May 2010 to evaluate his cervical invertebral disc syndrome, status-post C4-7 fusion.  He set forth the same history of symptomatology that he detailed during the April 2007 but added that he experienced intermittent numbness, tingling, and weakness in the right arm.  He reported that his neck pain was moderate, constant, sharp, and stinging, with stabbing, radiating pain down his right arm.  The Veteran endorsed symptoms of fatigue, stiffness, decreased motion, spasms, weakness, and pain.  He reported use of a cane and a soft cervical collar for approximately an hour a day.  According to the Veteran, he experienced a single flare-up for approximately an hour in the last twelve months.  His posture and gait were normal and the examiner noted that the Veteran's head was fixed in a neutral position with loss of normal lordotic curvatures and posterior cervical flattening.  There was ankylosis of part of the cervical spine in the neutral position.  The following range of motion results were reported: flexion of 0 to 5 degrees, extension of 0 degrees, left lateral flexion of 5 degrees, left lateral rotation of 8 degrees, right lateral flexion of 5 degrees, and right lateral rotation of 5 degrees.  There was pain with active range of motion but no additional limitation after repetition of three.  A sensation examination was intact except for impaired pain (pinprick) on the right.  The examiner also reported IVDS, with incapacitating episodes having a total duration of less than two weeks during the past twelve months.  Furthermore, the examiner noted that the Veteran had a well-healed scar related to his cervical spine surgery 15 centimeters by 0.8 centimeters.  CT results of the cervical spine showed evidence of the laminectomy of the C3-7 with metallic rods and screws visible, no acute fracture reversal of the normal cervical lordosis likely due to the fusion, and no evidence of central canal stenosis.  

With regards to the functional impact of the cervical invertebral disc syndrome, status-post C4-7 fusion, the examiner noted that the Veteran would not be able to do overhead activity, or anything that necessitates neck flexion or extension.  Further, the Veteran would be affected with driving due to severe range of motion limitation hindering safety; may not be able to easily grocery shop, should avoid contact sports; and even reading a book would be difficult unless placed directly in front of the Veteran.  

The Veteran was afforded yet another VA examination in June 2015 to evaluate the functional impact of his cervical invertebral disc syndrome, status-post C4-7 fusion.  The examiner maintained the diagnosis of invertebral disc syndrome.  The Veteran set forth the same medical history and reported again that he experienced near constant severe neck pain requiring him to wear a soft neck collar.  The Veteran denied any flare-ups in the previous twelve months.  The following range of motion results were reported: flexion of 0 to 25 degrees, extension of 20 degrees, left lateral flexion of 25 degrees, left lateral rotation of 40 degrees, right lateral flexion of 25 degrees, and right lateral rotation of 40 degrees.  The examiner noted evidence of pain with examination but also noted that it did not cause functional loss.  The examiner also found localized tenderness on palpation of the cervical spine.  The examiner noted no muscle spasms or guarding.  Testing revealed no reduced muscle strength, no muscle atrophy, and normal reflexes.  A sensation examination showed normal sensation and no radiculopathy.  On this examination the examiner found no ankylosis of the cervical spine and no IVDS.  The scars noted on the prior examination were measured to be 10.5 centimeters by 0.3 centimeters on the posterior neck.  The examiner concluded the examination by stating that the cervical invertebral disc syndrome, status-post C4-7 fusion permits the Veteran physical and sedentary work but is obviated by efforts to avoid prolonged activity due to neck pain.  

      Higher initial rating prior to April 24, 2008.  

Upon consideration of the evidence before it, the Board finds that the Veteran's disability picture did not reflect symptoms which met the criteria for the assignment of a disability rating in excess of 10 percent prior to April 24, 2008.  The 2007 examination shows the Veteran's cervical spine had forward flexion of 0 to 45 degrees and the total range of motion of his cervical spine was 335 degrees.  Furthermore, there was no reported ankylosis.  For the Veteran's cervical invertebral disc syndrome, status-post C4-7 fusion to warrant a 20 percent rating prior to April 24, 2008, the evidence would have to show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, which it did not.  Accordingly, a 20 percent disability for the cervical invertebral disc syndrome, status-post C4-7 fusion prior to April 24, 2008 is not warranted.  See 38 C.F.R. § 4.71a. 

Pursuant to 38 C.F.R. §§ 4.25 and 4.71a, the Veteran's claim must also be considered in light of the Formula for Rating IVDS.  For the Veteran's cervical invertebral disc syndrome, status post C4-7 fusion to warrant a 20 percent rating under the Formula for Rating IVDS the records must show incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past twelve months.  38 C.F.R. § 4.71a.  This has not been shown in this case, and a 20 percent rating prior to April 24, 2008 under the IVDS rating criteria is also not warranted.  

Of note, the Board is not reviewing the grant of the temporary 100 percent rating from April 24, 2008 to December 31, 2008.  

      Higher rating from January 1, 2009

From January 1, 2009 to the present the Board also finds that the Veteran's disability picture did not reflect symptoms which met the criteria for the assignment of a disability rating in excess of 30 percent.  

On the May 2010 examination, the Veteran's cervical spine had forward flexion of 5 degrees, while on the June 2015 examination he had forward flexion of 25 degrees.  There was evidence of unfavorable cervical spine ankylosis on the May 2010 examination but the finding was not duplicated upon the June 2015 examination.  The Veteran reported a single incapacitating episode in the previous 12 month period in May 2010 examination but reported no incapacitating episodes in June 2015.  The May 2010 examiner attributed the single incapacitating episode the Veteran reported to the Veteran's IVDS.  The June 2015 examiner confirmed the diagnosis of IVDS but noted that the Veteran reported no incapacitating episodes in the past year.  

To warrant a 40 percent rating from January 2009 the evidence would have to show unfavorable ankylosis of the entire cervical spine, which is not present.  There was ankylosis of part of the cervical spine in the neutral position in May 2010 as well as minimal forward flexion; however, those findings were not duplicated in the June 2015 examination, and were actually were starkly different, showing forward flexion of 25 degrees.  As indicated in Note (5) of the General Rating Formula, ankylosis in the neutral position always represents favorable ankylosis and does not present a basis for an increase.  Accordingly, a 40 percent disability for the cervical invertebral disc syndrome, status-post C4-7 fusion prior to April 24, 2008 is not warranted.  See 38 C.F.R. § 4.71a.  

Again, pursuant to 38 C.F.R. §§ 4.25 and 4.71a, the Veteran's claim must also be considered in light of the Formula for Rating IVDS.  For the Veteran's cervical invertebral disc syndrome, status-post C4-7 fusion to warrant a 40 percent rating under the Formula for Rating IVDS the records must show incapacitating episodes having a total duration of at least four weeks but less than six weeks in the past twelve months.  38 C.F.R. § 4.71a.  The record reflects a single incapacitating episode that lasted approximately an hour.  Therefore, a 40 percent rating from January 1, 2009 under the IVDS rating criteria is also not warranted.  

The Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of the staged ratings assigned during the pendency of the appeal. During the entire appeal period, the Veteran denied flare-ups, outside of a single report in the twelve months preceding the May 2010 examination.  Further, that flare-up did not incapacitate the Veteran for more than an hour.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation beyond that noted on range of motion testing or rising to the level of the equivalent of favorable or unfavorable ankylosis of the cervical spine.  Accordingly, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's cervical invertebral disc syndrome, status-post C4-7 fusion.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With regards to additional functional neurological loss, the Board notes that pursuant to Note (1) of the General Rating Formula, any associated objective neurological abnormalities are to be rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the veteran had mild, but not greater, sensory deficits and pain of the right upper extremity during the April 2007 and May 2010 VA examinations, but not during the June 2015 examination.  For that reason, a minimum compensable rating of 20 percent is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8512 for right cervical radiculopathy for the period beginning on April 3, 2007, with a zero percent evaluation assigned as of February 6, 2015.  This represents a partial grant in this regard.

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's higher initial rating and increased rating for his cervical invertebral disc syndrome, status-post C4-7 fusion; however, as the preponderance of the evidence is against disability ratings in excess of those assigned, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Entitlement to TDIU

The Veteran has asserted that he is entitled to TDIU from November 2006 to April 10, 2011, except for April 2008 to December 2008, when granted a temporary 100 percent disability rating.  The Board notes that the Veteran was granted TDIU, effective April 11, 2011. 

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16 (a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

During the period prior to April 24, 2008, the Veteran was service connected for degenerative joint disease, right hand, with a disability rating of 10 percent; and cervical invertebral disc syndrome, status post C4-7 fusion, with a rating of 10 percent.  Even with this decision's assignment of a prior 20 percent evaluation for right cervical radiculopathy, these assigned ratings did not meet the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  However, the Veteran would still only be entitled to TDIU during this period if the evidence demonstrates that he was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 

A review of the claims file shows that at the April 2007 contract VA examination, the examiner provided no indication that the Veteran's cervical spine disability would prevent him from securing or following a substantially gainful employment.  

Further, the Veteran was working on a schedule of six days on, three days off, each day of 8.25 hours from September 1994 to January 2009 as a correctional facility guard.  The VA Form 21-4192 completed by the Veteran's employer in March 2012 shows that the Veteran was able to accomplish his work duties with no accommodations.  

Subsequently, on the May 2010 cervical spine VA examination, the examiner noted that the Veteran would be unable to do overhead activity and would be affected with driving due to severe range of motion limitations.  

At the time of the May 2010 VA examination, the Veteran was service connected for posttraumatic stress disorder (PTSD) rated at 50 percent, degenerative joint disease of the right hand rated at 10 percent, and the examination caused the Veteran's cervical invertebral disc syndrome, status post C4-7 fusion to be rated at 30 percent; moreover, a 20 percent evaluation during this time period (prior to April 10, 2011) has now been assigned for right cervical radiculopathy.  The combined rating meets the criteria for 38 C.F.R. § 4.16(a) consideration.

Given the grant of service connection for PTSD as of March 11, 2010 and the findings from the May 2010 examination report, the Board concludes that the Veteran meets the criteria for a grant of TDIU, effective March 11, 2010.  However, the preponderance of the evidence is against a determination that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful employment for the period prior to March 11, 2010.  During this time period the Veteran continued to hold a full time job as a prison security guard until January 2009.  Between January 2009 and March 10, 2010 the Veteran's assigned schedular rating did not meet the  38 C.F.R. § 4.16(a) criteria for consideration for TDIU, as service connection had not been effectuated yet, and there is no other evidence to suggest unemployability due to service-connected disabilities at that time.  

Accordingly, the Board finds that TDIU is not warranted prior to March 11, 2010 and the claim must be denied for that time period.  The Board also finds that TDIU is warranted from March 11, 2010 to April 10, 2011, and shall be granted.  38 U.S.C.A. § 5107(b).  This represents a partial grant in this appeal.


ORDER

Prior to April 23, 2008, an initial disability rating in excess of 10 percent for cervical invertebral disc syndrome, status-post C4-7 fusion is denied. 

From January 1, 2009, a disability rating in excess of 30 percent for cervical invertebral disc syndrome, status-post C4-7 fusion is denied.

A separate evaluation for right cervical radiculopathy, rated as 20 percent disabling from April 3, 2007 and as zero percent disabling from February 6, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period prior to March 11, 2010, entitlement to total disability based on individual unemployability is denied.

For the period March 11, 2010 to April 10, 2011, entitlement to total disability based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


